Citation Nr: 9935545	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-16 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut




THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from September 1948 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's inactive pulmonary tuberculosis.  

The Board has identified an additional issue raised below, 
i.e., whether there was clear and unmistakable error (CUE) in 
a September 1965 rating decision which granted service 
connection for inactive pulmonary tuberculosis, but declined 
to assign a compensable rating.  The CUE matter is dealt with 
in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. The veteran's tuberculosis is shown to be clinically 
inactive.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6723 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a September 1965 rating decision, the RO granted service 
connection for minimal, inactive, pulmonary tuberculosis.  It 
was noted that a routine chest X-ray, taken in May 1954, 
revealed a minimal pulmonary tuberculosis.  He had no local 
or constitutional symptoms.  A noncompensable evaluation was 
assigned, based upon a VA examination which found that the 
veteran continued to have no symptoms related to his chest.  

At a VA examination in July 1995, the veteran reported a 
history of pulmonary tuberculosis, which was diagnosed in 
1952.  It was treated until the 1970's.  He also noted a 
history of pneumonia and bronchitis.  Clinical evaluation 
revealed an essentially normal physical examination.  There 
was no evidence of active tuberculosis.  Clinically inactive 
pulmonary tuberculosis was diagnosed.  

VA outpatient treatment notes, dated from August 1995 to 
November 1995, disclose that the veteran was seen for follow-
up of a right apical lesion.  He noted that he felt fine.  A 
needle biopsy of the lesion was recommended.  

A discharge summary from the West Haven, Connecticut, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized from November 14, 1995, to November 15, 1995, 
for a right apical pneumothorax.  It was noted that he had a 
remote history of tuberculosis which was treated with 
isoniazid (INH) in 1974, and recurrent pneumonia and 
bronchitis.  A CT of the chest in August 1995 revealed a 
right apical spiculated lesion, as well as pleural 
thickening.  A repeat CT, in October 1995, showed new 
calcifications at the spiculated lesion.  A chest X-ray on 
admission showed a small apical and lateral pneumothorax.  
The veteran denied shortness of breath or productive chest 
pain, although he complained of posterior thorax discomfort.  
Clinical evaluation revealed bilateral equal breath sounds 
without rhonchi, crackles, or wheezes.  He was clear to 
auscultation.  He underwent a needle biopsy of the lesion to 
rule out carcinoma.  The following morning, a chest X-ray 
indicated a resolving pneumothorax.  He was discharged in 
stable condition.  

In a September 1996 note, June McDonald, M.D., reported that 
she had treated the veteran in June 1995, for an upper 
respiratory infection.  She indicated that perhaps his 
history of tuberculosis put him at a slightly increased risk 
for contracting it again.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Inactive pulmonary tuberculosis is rated under that part of 
the schedule pertaining to the respiratory system.  See 38 
C.F.R. § 4.97.  Rating decisions reflect that the veteran's 
inactive pulmonary tuberculosis has been evaluated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6723.  The Board notes that the regulation specifies that DC 
6723 applies only to pulmonary tuberculosis for which a 
rating was in effect on or before August 19, 1968.  Since the 
veteran established service connection for the condition in 
1965, this is the correct regulation to apply.  

Under the aforementioned Diagnostic Code, where entitlement 
was established prior to August 19, 1968, inactive pulmonary 
tuberculosis is assigned a 100 percent evaluation for two 
years after date of inactivity, following active tuberculosis 
which was clinically identified during service or 
subsequently.  For four years, or in any event, to six years 
after date of inactivity, a 50 percent evaluation is 
assigned.  This evaluation is then reduced to 30 percent for 
five years, or to eleven years after date of inactivity.  
Thereafter, a 20 percent evaluation is applicable following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  Otherwise, a noncompensable evaluation is 
warranted for inactive pulmonary tuberculosis.  

Guidance accompanying the above rating criteria indicates:

Note (1):  The 100-percent rating under codes 6701 
through 6724 is not subject to a requirement of 
precedent hospital treatment.  It will be reduced 
to 50 percent for failure to submit to examination 
or to follow prescribed treatment upon report to 
that effect from the medical authorities.  When a 
veteran is placed on the 100-percent rating for 
inactive tuberculosis, the medical authorities 
will be appropriately notified of the fact, and of 
the necessity, as given in footnote 1 to 38 U.S.C. 
1156 (and formerly in 38 U.S.C. 356, which has 
been repealed by Public Law 90-493), to notify the 
Adjudication Division in the event of failure to 
submit to examination or to follow treatment.

Note (2):  The graduated 50-percent and 30-
percent ratings and the permanent 30 percent and 
20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  Following 
thoracoplasty the rating will be for removal of 
ribs combined with the rating for collapsed lung.  
Resection of the ribs incident to thoracoplasty 
will be rated as removal.  

Based upon a review of the record before us, the Board finds 
that there is no medical evidence that the veteran has 
moderately advanced lesions, or continued disability due to 
inactive pulmonary tuberculosis.  In fact, upon VA 
examination in July 1995, clinical evaluation revealed an 
essentially normal physical examination.  In addition, 
although the veteran has been treated for upper respiratory 
infections, bronchitis, and pneumonia, no medical evidence 
has been submitted to show that these conditions were caused 
by, or are related to, the pulmonary tuberculosis.  
Therefore, it is the Board's judgment that the noncompensable 
rating currently assigned best reflects the veteran's 
service-connected inactive pulmonary tuberculosis.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a compensable rating percent for inactive 
pulmonary tuberculosis is not warranted.  


ORDER


A compensable rating for inactive pulmonary tuberculosis is 
denied.  



REMAND

As mentioned in the Introduction, above, the Board has 
observed that, in September 1997, the veteran's 
representative raised the issue of whether there was clear 
and unmistakable error (CUE) in a September 1965 rating 
decision which granted service connection for inactive 
pulmonary tuberculosis, but declined to assign a compensable 
rating, including under the provisions of 38 C.F.R. 
§ 3.350(g).  In an April 1998 rating decision, the RO found 
that there was no CUE in the September 1965 rating decision.  
In an April 1998 memorandum, the representative, on behalf of 
the veteran, expressed disagreement with this determination.  
The representative also included the issue in the July 1999 
VA Form 646, and the July 1999 Informal Hearing Presentation.  
However, the RO has not yet issued a Statement of the Case 
(SOC) on the issue, and it has not been certified for 
appellate review.  

The issue of CUE in the September 1965 rating decision is not 
properly before us at the present time, since the veteran has 
not perfected an appeal to the Board by filing a substantive 
appeal.  However, the matter is in appellate status before 
the RO, since the veteran filed an NOD. 

The applicable regulation requires that, following the notice 
of disagreement, the veteran and his representative must be 
provided with a statement of the case that contains, in 
pertinent part, "a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement" and a "summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination."  See 38 C.F.R. § 19.29 (1999).

Under previous practice, the Board would have simply referred 
this matter to the RO for appropriate action, without the 
formality of a remand.  More recent judicial precedent, 
however, holds that the failure to issue a statement of the 
case in such circumstances is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
See also Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  We 
also note that an appeal remanded under this caselaw shall 
thereafter be returned to the Board only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet.App. 93, 97 (1997).  See also In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and 
a Form 1-9 [substantive appeal], the BVA was not required - 
indeed, it had no authority - to proceed to a decision") 
(citation omitted).

Accordingly, the CUE issue is REMANDED to the RO for the 
following action:

1.  As to the issue of whether there was clear and 
unmistakable error in the September 1965 rating 
decision, the RO should review the NOD and the 
claims file, and issue the veteran and his 
representative a statement of the case addressing 
that issue. The veteran and his representative 
should then be given the required time to respond 
thereto in order to perfect an appeal.  The RO 
should specifically notify the veteran that the 
appeal, if the CUE issue remains denied, will be 
returned to the Board, following the issuance of 
the statement of the case, only if it is perfected 
by the veteran by the filing of a timely 
substantive appeal.

2.  The case should be returned to the Board for 
further appellate consideration, if otherwise in 
order, following appropriate appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to ensure due 
process of law.  No action is required by the veteran until 
he receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999), Booth v. Brown, 8 Vet.App. 109 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

